Title: To James Madison from Harry Toulmin, 14 April 1807
From: Toulmin, Harry
To: Madison, James



Dear Sir
Fort Stoddert, 14th. April 1807

I wrote to you about a fortnight ago and transmitted to you a statement of an examination which had taken place in this county of a young gentleman who had been in the employ of Mr Burr and came hither to meet him.  It did not appear to me at that time that there was any ground for making any further inquiry relating to him.  But a letter partly in the German language which has been sent to this place by Genl. Wilkinson, together with some other circumstances seemed to render it proper that he should undergo a farther examination.  The result of this examination I have now the honour of transmitting to you.  There does not appear to me to be any reason for suspecting that the Conduct of Mr Willie has been in any manner criminal: and the opportunity I have enjoyed of a few days intercourse with him, impresses me with a very favourable opinion of his disposition and character.  His testimony may be important by way of establishing the authenticity of the letter which is annexed to his examination, particularly so, if through any other channel a key should be obtained to the cypher.  As to this point I do not believe that he can afford any assistance.  Genl. Wilkinson has sent Mr Milliken on, to accompany him to the seat of government.  I have little doubt but that he is fully disposed of himself to appear before the proper judicial authorities: but as it is possible that he might in the mean time fall in with persons who might be disposed to divert him from his purpose; I do not think it superfluous altogether that Mr M. should accompany him: and he has accordingly joined in the recognizance.
The recognizance, indeed, is some what informal: but as I know not before what Court Mr. Burr will be tried, I could not render it more strictly regular, and as for the same reason I cannot be aware who will be the prosecuting counsel; I could not devise any other method of having the intention of the law complied with; but by taking the liberty of addressing the papers to you, fully persuaded that you will be so kind as to direct them in to their proper channel.
I have likewise inclosed memorandums of some other depositions: as I thought it possible that they might point out to the public prosecutor the quarters from which some links which might be necessary, perhaps, in the chain of evidence, might be procured.
I have felt a curiosity to ascertain by a comparison of circumstances what Mr Burr’s real objects were after he absconded from the town of Washington: but it is not easy to form any satisfactory conjectures.  I learn from Mr Willie that he applied to him to set out for Tombigbee about the time that he sent the note by Dr. Cummins’ Negro, to the people in his boats, requesting them to be ready with their arms the following night  His friends say that this note was only a shew to draw the attention of the Governor of this Territory to a wrong quarter, & they mention the circumstance of the negro’s being furnished with Mr Burr’s great coat & horse.  But I never understood that it was Mr Burr’s coat that the negro had, and as to the horse it was mentioned there merely as being a horse that Mr Burr had ridden, and perhaps not frequently.  If it had been intended that the note should be found, I think it very improbable that it would have been written on so very small a bit of paper & concealed so carefully in the cape of the coat.  By the way, he borrowed a great coat from one of his friends, the night he went away.  Nor can I think it probable that he would endanger his partizans so much as to write such a note to them with the intention of its being found, and in order to facilitate his own escape.  Nor does it appear that the device was calculated to answer the alledged object of inducing a false pursuit, or that he acted so as to give it this effect.  It was calculated to lead the governor to believe that he was at the house of Dr. Cummins, and he sent there accordingly: and if I am not greatly mistaken, the officer who went, reported that Mr Burr had not left Dr. C’s more than two hours before his arrival.  Upon the whole therefore I am inclined to think, that, as Mr. Willie was directed to come to this settlement, that was Mr Burr’s object when he wrote the intercepted note, and that he meant to prevail on his partizans to take the same route, calculating that the people of this county would eagerly flock to his standard, that they could then immediately take possession of Mobille, or, (if he really had an intrigue with the Spanish officers), appear in a position sufficiently respectable to induce them to pursue the same course of conduct as it had been concerted that they should pursue, if agreably to the original plan, he had obtained possession of Batton Rouge.
These conjectures, however, are of no intrinsic importance, being a mere hypothesis to account for facts, which time, perhaps, may unravel in a manner much more satisfactory.  I ought to apologize, indeed, for troubling you with them.  They will not, I hope, be considered as derogating from that respect, with which I have the honour to be Dear sir Your most obedt. servt.

Harry Toulmin

